Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 1 of 19 PageID #: 3775




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                                    X
     FRANCES C. ESPOSITO,

                          Plaintiff,                      MEMORANDUM OF
                                                          DECISION & ORDER
                   -against-
                                                          16-cv-04833(GRB)(ARL)
     SUFFOLK COUNTY COMMUNITY
     COLLEGE, NANCY GERLI, DIANE BOSCO,
     and JEFFREY TEMPERA,

                          Defendants.
                                                    X

    APPEARANCES:
    Ellenoff Grossman & Schole LLP
    Pro Bono Attorneys for the Plaintiff
    1345 Avenue of the Americas, 11th Floor
    New York, NY 10105
         By:    Amanda M. Fugazy, Robert James
                Anderson
    Harfenist Kraut & Perlstein LLP
    Pro Bono Attorneys for the Plaintiff
    3000 Marcus Ave., 2nd Floor East
    Lake Success, NY 11042
         By:    Andrew C. Lang, Steven J. Harfenist

    Suffolk County Attorney's Office
    Attorneys for Defendants
    100 Vets Memorial Hwy
    Hauppauge, NY 11788
           By:     John Richard Petrowski, Assistant
                   County Attorney, Dana Kobos,
                   Assistant County Attorney, Elaine M.
                   Barraga, Assistant County Attorney

    GARY R. BROWN, United States District Judge:

           Federal litigation constitutes a search for truth. The thorough, refined processes

    administered by this Court are designed to provide parties with fair, efficient and highly

    effective methods to discover and develop evidence and resolve disputes. From time to time,
                                                1
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 2 of 19 PageID #: 3776




    however, a party will attempt to tamper with or fabricate evidence. The result can be a costly

    detour that threatens to undermine the protections built into the system and fundamentally

    impede the process. This case, sadly, provides a painful and flagrant example.

            In this action, Frances Esposito (“plaintiff”), an adjunct college professor sporting

    advanced educational degrees, altered, forged and tampered with evidence, and repeatedly

    perjured herself to conceal these misdeeds. The late Honorable Arthur D. Spatt, to whom this

    matter was previously assigned, a judge whose commitment to fairness and law is rarely

    equaled, labored mightily to correct the balance, declining to dismiss the case and instead

    imposing a panoply of remedies upon plaintiff in an effort to allow her claims to proceed

    notwithstanding her egregious conduct.          Unfortunately, though, now that the Court is

    confronted with a fuller record in connection with various motions by the parties, it appears in

    light of this record that the remedies previously imposed fall short.            Some are simply

    unworkable as, for example, the plaintiff lacks the financial wherewithal to pay the awarded

    attorneys’ fees, which would help defray the significant costs unfairly imposed on the

    defendants and provide a deterrent to such conduct. More importantly, careful examination of

    the materials submitted reveals that the plaintiff’s contumacious conduct – which remains

    uncorrected by her – has infected the evidentiary record and continues to impair the search for

    truth. As such, dismissal of plaintiff’s claims, it turns out, represents the only fair resolution of

    this case.

            Procedural History and Relevant Facts

            This heavily-litigated matter bears an extensive record. Plaintiff commenced this

    proceeding more than four years ago through the filing of a 55-page complaint containing

    nearly 450 paragraphs of allegations and fourteen causes of action. Familiarity with the
                                                     2
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 3 of 19 PageID #: 3777




      following court orders are assumed: (1) Judge Spatt’s order of March 4, 2019 referring the case

      to Magistrate Judge Arlene Lindsay for an evidentiary hearing following the defendants’

      motion to dismiss and for other sanctions, Docket Entry (“DE”) 52; (2) the evidentiary hearing

      held in May 2019, DE 62, 63, 66; (3) the findings of Magistrate Lindsay, set forth in a transcript

      of proceedings held in July 2019, DE 69; (4) Judge Spatt’s order of July 26, 2019, adopting the

      findings by Judge Lindsay and imposing sanctions, DE 71, Esposito v. Suffolk Cty. Cmty. Coll.,

      390 F. Supp. 3d 428, 431 (E.D.N.Y. 2019); and (5) Judge Spatt’s order of October 31, 2019,

      appointing pro bono counsel for plaintiff, DE 87. 1

             A brief review of the matter is warranted. As Judge Spatt noted, in her weighty

      complaint, plaintiff

            alleges that she and her doctors advised the College in 2005, 2006 and 2009 of her
            purported disability and her need to be scheduled for back-to-back classes in the
            same classroom, among other requests. She alleges failure to promote, failure to
            provide reasonable accommodation and retaliation for bringing internal
            complaints in December 2009 and a 2010 complaint to the Equal Employment
            Opportunity Commission (“EEOC”).

  DE 52 at 2. Esposito brings these claims against Suffolk County Community College (“SCCC”)

  at which she is employed, the Academic Chair and Assistant Academic Chair of SCCC’s Reading

  and College Seminar Department and its Assistant Vice President for Employee Relations

  (collectively, “defendants”).         After an extensive discovery process, defendants moved for

  sanctions – including but not limited to dismissal – based on conduct which, defendants asserted,

  amounted to a fraud on the Court. Id.

           Specifically, defendants contended that there was evidence that plaintiff forged treatment

  notes by her treating physicians, Drs. Campo and DiCanio. Those records were critical to certain

  1
   For avoidance of doubt, the misdeeds described in this decision are in no way attributable to pro bono counsel,
  who labored admirably – if, at times, a bit aggressively – to represent the plaintiff, having inherited a terribly
  difficult record.
                                                            3
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 4 of 19 PageID #: 3778




  of plaintiff’s claims because, in sum and substance, the records from Drs. Campo and DiCanio

  helped define her claimed disability, and, because she alleged that she contemporaneously

  provided these records to the defendant college, they represented the basis for her claims of

  discrimination and failure to accommodate. These documents, identifying her purported need for

  accommodations, are ubiquitous among plaintiffs allegations: Defendants’ counsel has

  contended, without contradiction, that “the plaintiff references the purported need for her

  accommodation and the failure to give those accommodations 110 times in her federal complaint,

  and she references it in 11 of the 14 causes of action that she brought against the college.” DE 63

  at 5-6.

            After a searching review of the written submissions, Judge Spatt found that “the Court is

  confident that it possesses sufficient evidence to find that the Plaintiff forged Dr. Campo’s notes.”

  DE 52 at 7. As to Dr. DiCanio’s notes, Judge Spatt found that, based solely on the written

  submissions, “the record does not sufficiently establish by clear and convincing evidence that she

  forged these notes.” Id. at 9. Out of abundance of caution, though, Judge Spatt referred the

  matter to Magistrate Judge Lindsay “for an evidentiary hearing regarding the authenticity of Dr.

  Campo’s August 8, 2005 and August 9, 2005 letters and Dr. DiCanio’s September 2006 letter,

  September 2009 note and December 30, 2014 forms.” Id. at 16.

            Over a series of days, Magistrate Judge Lindsay held a hearing, which included testimony

  from plaintiff, the subject physicians, office staff and several college officials. DE 62, 63, 66.

  Following the hearing, Magistrate Judge Lindsay made findings on the record, in which she

  determined that defendants established by clear and convincing evidence that plaintiff had forged

  Dr. Campo’s records. Specifically, one of Dr. Campo’s medical notes, identified as J-3, was an

  unauthorized, altered version of an earlier legitimate document prepared by the doctor. DE 69 at
                                                    4
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 5 of 19 PageID #: 3779




  3-5. Judge Lindsay noted that the document “was central to the claim of disability discrimination

  and the failure to accommodate,” as it included a list of accommodations required by the plaintiff.

  Id. at 3-4. She found plaintiff’s explanation for this alteration “simply not believable.” Id. at 5-

  7. A second document, J-2, dated in 2005, was actually created in 2010. Id. at 8. Therefore,

  Judge Lindsay concluded:

             I find by clear and convincing evidence that with respect to J-2 and J-3, those
             documents were created by plaintiff or at plaintiff's behest. They were not authentic
             documents of Dr. Campo's office. And she submitted J-2 and J-3 or caused J-2 and
             J-3 to be submitted knowing that they were not true chiropractic notes of Dr.
             Campo.

  Id. at 14. Review of these forged, altered records reveals that plaintiff used these documents to

  manufacture a list of required accommodations purportedly imposed by Dr. Campo which, in truth

  and fact, he did not find necessary for plaintiff (and, based on the testimony of the doctor, would

  not have found necessary). DE 66 at 35-36, 72; DE 69 at 3-4, 8. Moreover, the alterations included

  fraudulent, manufactured “proof” that Dr. Campo’s medical documentation supporting

  accommodations had been provided to SCCC, when, in fact, this was untrue. DE 66 at 27-28; DE

  69 at 4.

             As to Dr. DiCanio’s records, Magistrate Judge Lindsay decided – as was her charge – that

  defendants failed to establish that his records constituted a forgery. DE 69 at 14-15. De novo

  review of the transcript and documents confirms that the magistrate judge was correct in her

  determination. That same review, however, sheds light on another question that was not referred

  to the magistrate judge: whether the records and related evidence are unreliable and/or the product

  of other improper behavior by the plaintiff.            Tellingly, the answer to that question is

  overwhelmingly affirmative. As has been conceded, the subject records of Dr. DiCanio were not

  part of the certified medical record produced by his office, there were multiple versions (signed
                                                      5
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 6 of 19 PageID #: 3780




  and unsigned) of at least one of these records, these varying versions had substantive differences,

  portions of the records were not written by the doctor, and there is indication that the Bates

  numbers may have been altered in connection with the submission of these records. See, e.g., DE

  63 at 86, 93-100; DE 69 at 14. The doctor testified that it was “possible” that plaintiff created

  some of the subject notes which he then signed, including those pertaining to the reasonable

  accommodations allegedly requested from SCCC. DE 63 at 69, 85-86. Plaintiff admits that her

  handwriting appears on DiCanio’s records, describing an unorthodox “collaboration” between her

  and the doctor that is inconsistent with typical methods of producing medical records. Id. at 181.

  DiCanio described himself as being “friends” with the plaintiff and, contrary to his usual practice,

  provided her with his personal cell phone number. Id. at 27-29. While DiCanio denied that the

  plaintiff had ever threatened him, the record includes text messages from the plaintiff to Dr.

  DiCanio – sent via that personal cell phone – threatening him with malpractice and disciplinary

  action, including one message sent on the eve of his deposition in this case. Id. at 56-66. In one

  such message, the plaintiff advised DiCanio that “My evidence will destroy your career.” Id. All

  of this evidence led Magistrate Judge Lindsay to conclude that “every one of those doctor’s notes

  or treatment notes were written by the plaintiff.” DE 69 at 14. At the same time, Judge Lindsay

  found that:

                 But Dr. Dicanio said notwithstanding the fact that not one of these
         documents was written by him and not one of these documents was maintained in
         his patient file, he testified under oath that he signed off on them. The practice that
         he described was he would simply ask the plaintiff what she wanted included and
         he just let her write it out. And so those treatment notes even though he testified
         that she was the only patient he allowed to do this, it's clear that these treatment
         notes were authorized by him.

  Id. at 14-15. Thus, while not forgeries per se, evidence demonstrates that these records were

  produced under circumstances that render them questionable, if not entirely unreliable, as the

                                                   6
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 7 of 19 PageID #: 3781




  Magistrate Judge suggested. Id. at 15 (“there may be some question as to the reliability of these

  notes”).

         But the de novo review of the record also reveals evidence about additional actions by the

  plaintiff that are highly problematic.     The documentary evidence reveals that the plaintiff

  submitted purported records from the doctors – several of which were pure forgeries – to the EEOC

  to obtain the right to sue letter, a required antecedent to this case. DE 63 at 129-30, 155. In 2016,

  the defendant reviewed the complaint filed in this case and verified its accuracy, even though it

  expressly relies on the forged records from Dr. Campo. Id. at 132-34. Notwithstanding the

  incontrovertible falsity of the allegations relating to Dr. Campo’s note, plaintiff continued – in

  sworn testimony at the evidentiary hearing before Judge Lindsay – to maintain that such

  allegations were true. Id. at 134. She falsely testified that she had received Dr. Campo’s August

  9, 2005 report – which the evidence establishes she created years later – on that date from his

  office. Id. at 149. In an attempt to explain away the numerous physical and chronological

  inconsistencies in the documentary evidence, plaintiff spun tangled and unconvincing tales which,

  unsurprisingly, Magistrate Judge Lindsay rejected. See generally id. Such conduct by plaintiff,

  who maintained her fabricated claims even under direct questioning by the Court, simply cannot

  be condoned. ABF Freight Sys., Inc. v. N.L.R.B., 510 U.S. 317, 323 (1994) (“False testimony in a

  formal proceeding is intolerable. We must neither reward nor condone such a ‘flagrant affront’ to

  the truth-seeking function of adversary proceedings. . . . Perjury should be severely sanctioned in

  appropriate cases.”). Plaintiff brazenly claimed that she and Dr. Campo had “collaborated” to

  prepare the forged documents. DE 63 at 190. And plaintiff’s efforts to continue and cover up her

  artifice seemingly included documents created to falsely explain the inconsistencies in the forged

  documents she had created and submitted; even under questioning by the Court, she quixotically

                                                   7
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 8 of 19 PageID #: 3782




  clung to her story. Id. at 160-162. And yet she continued to vehemently deny, under oath, that

  she had forged or tampered with any documents in this case. Id. at 208.

         Within two months of the hearing, on July 26, 2019, Judge Spatt issued his determinations

  based on those findings. Esposito, 390 F. Supp. 3d at 430. Judge Spatt granted the defendants’

  motion for sanctions as to the forged notes of Dr. Campo, finding, after a de novo review, that

  Judge Lindsay’s findings were not only correct, but also confirmed the Court’s view of the

  documentary evidence submitted with the motion papers. Id. Judge Spatt ruled that:

         [T]he Court finds that, without question, the forged notes occurred as a product of
         intentional bad faith; they were an attempt to prejudice the Defendants; and they
         were not corrected by the Plaintiff. The Plaintiff fabricated documents that were
         central to her disability discrimination claims. She carried out an act of deceit which
         raises fundamental questions regarding whether she deserves a determination on
         the merits. Her refusal to acknowledge her untruthfulness, notwithstanding the
         overwhelming evidence to the contrary, similarly casts doubt on her candor with
         the Court and her good-faith participation in the truth-finding process.
         Accompanying these deplorable acts, she gave deposition testimony that,
         intentional or not, undermines the Court’s view of her capacity to be truthful.

  Id. at 431. Judge Spatt noted that he had discretion to dismiss the case based upon these findings.

  Id. at 430. Ultimately, however, he determined that plaintiff’s behavior was not “prolonged or

  ongoing” and declined to “categorize it as a pattern of misbehavior.” Id. at 431. Therefore, rather

  than dismiss the claims outright, Judge Spatt imposed an array of lesser sanctions, including

  preclusion of the Campo documents, a negative inference instruction to the jury, a $5,000 monetary

  sanction and an award of attorney’s fees and costs. Id.

         The Scope and Continued Effects of Plaintiff’s Misconduct

         In awarding sanctions short of dismissal – which, of course, does represent an extreme

  penalty – Judge Spatt noted that “the forgery of the Campo notes is the only duplicitous behavior

  that the Defendants established by clear and convincing evidence[.]” Id. at 432. Particularly in

  light of the record now before the Court, a different conclusion is warranted. Plaintiff engaged in
                                                   8
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 9 of 19 PageID #: 3783




  dishonest, manipulative behavior that ranged far beyond the forgery of Dr. Campo’s notes. As

  discussed above, these efforts by plaintiff – many of which are incontestable – included: (1)

  submitting false and fraudulent documents to the EEOC well before the filing of this action; 2 (2)

  attesting to her counsel in 2016 the accuracy of the complaint herein, which is replete with

  references to fictitious events and the fraudulently created forgeries; (3) offering false testimony

  at her deposition in 2018; 3 (4) obtaining, or attempting to obtain, additional documents to support

  her perjurious testimony at or around the time of her deposition; and (5) offering unequivocally

  false testimony before the Magistrate Judge at an evidentiary hearing in 2019. 4 Standing alone,

  these events clearly constitute an extended pattern of duplicitous behavior.

           Equally important is the subsequent history of this matter. At this writing, nearly 18

  months have elapsed since this Court – through independent decisions by Judges Spatt and Lindsay

  – condemned plaintiff’s “egregious” behavior, specifically noting that the misdeeds “occurred as

  a product of intentional bad faith” and decrying that they “were not corrected by the Plaintiff.”

  Esposito, 390 F. Supp. 3d. at 431. Notwithstanding this disconcerting history, litigation has

  continued unabated, while plaintiff has taken no steps to correct the record or otherwise

  compensate for her contumacious conduct. No amendment has been made to the complaint, which

  is still laden with references to fictitious evidence. A review of the massive record reveals nothing

  filed by plaintiff to correct the perjurious testimony offered either at her deposition or at the

  evidentiary hearing in this Court. Countless days and significant costs have been expended by

  defense counsel and the Court in endeavoring to ferret out the falsehoods unreservedly fabricated



  2
    DE 63 at 205-6.
  3
    See, e.g., DE 63 at 161-2 (plaintiff insisting that she did not create one of the forged documents).
  4
    See, e.g., DE 63 at 155-63, 193-200 (creating elaborate false explanations to account for inconsistencies in forged
  documents), 191 (falsely denying that she altered one document); 202 (claiming that forged documents were
  received in 2005), 208 (responding “absolutely not” to question of whether she tampered with or forged documents).
  .
                                                           9
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 10 of 19 PageID #: 3784




   by the plaintiff, yet the record remains bereft of any effort by plaintiff to correct or otherwise

   remedy the numerous false, sworn statements made, the fabricated evidence created or the

   attendant harm inflicted by these acts.

          Though born of fabrication, the consequences of plaintiff’s deceit are all too real. The most

   easily quantifiable of those effects are the economic costs unjustly borne by defendants. At

   present, defendants have been able to document unnecessary fees and costs totaling over $80,000.

   See, e.g., DE 101-1. While counsel can reasonably quarrel with some of the details of the

   application, it is beyond peradventure that plaintiff’s mischief has caused damages of significant

   economic magnitude.

          Yet the impact of plaintiff’s misconduct goes beyond economic costs inflicted on

   defendants and the waste of judicial resources. Plaintiff opted to bring this suit not only against a

   public educational institution, but several individuals. Being the subject of a federal civil action

   charging invidious discrimination is no small thing, bearing emotional and personal costs that

   cannot be remedied by an award of litigation expense. See Anaba v. Cty. of Suffolk, 2014 WL

   1411770, at *12 (E.D.N.Y. Apr. 11, 2014) (“[T]he disruption, inconvenience and scrutiny that

   accompany civil litigation can have serious impact on individual defendants, including in such

   matters as career advancement, applying for a new position or obtaining loans.”). Imposing such

   consequences on the individual defendants poses particular concerns given that at least some

   allegations are rooted in firmly established falsehoods. See, e.g., DE 1 ¶¶ 56-57 (falsely accusing

   defendant Gerli of denying requests made “[i]n accordance with [plaintiff’s] physician’s

   indications”).

          Indeed, plaintiff shows no indication of regret concerning her sanctionable conduct.

   Remarkably, her cross-motion to vacate the imposition of attorney’s fees and the $5,000 sanction

                                                    10
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 11 of 19 PageID #: 3785




   suggests that whether Judge Spatt “was correct in awarding such sanctions will have to await the

   conclusion of proceedings in the District Court.” DE 101-21 at 4. Furthermore, plaintiff argues

   that “the alleged forged note was immaterial to the merits of her disability claim.” Id. That

   plaintiff makes this suggestion after findings by two judicial officers that the forged documents

   were central to plaintiff’s claims, is at best inexplicable and at worst deliberately misleading. See

   Esposito, 390 F. Supp. 3d at 431 (“The Plaintiff fabricated documents that were central to her

   disability discrimination claims.”); DE 69 at 4 (finding that one of the forged documents “was

   central to the claim of disability discrimination and the failure to accommodate”).

          Similarly, in opposing summary judgment, counsel for plaintiff argues:

          Esposito’s accommodation requests were made through the submission of doctors’
          notes.

   and

          There is proof going back to 2005 that Esposito’s doctors detailed the need for
          Esposito to have reasonable accommodations . . . .

   DE 110-11 at 4, 23-24 (emphasis added). Read literally, these arguments – suggesting that there

   was evidence by multiple doctors in 2005 that plaintiff required accommodations – rest upon the

   fictitious documents created by plaintiff. Indeed, the argument expressly rests, at least in part,

   upon plaintiff’s false deposition testimony regarding the forged notes. See DE 110-11 at 4 (citing

   to plaintiff’s deposition at 126:13-22, in which she discusses the Campo notes). Even if poorly

   phrased by pro bono counsel – who seemed to have struggled to avoid references to plaintiff’s

   perjurious testimony and fabricated evidence – these arguments demonstrate the inextricable

   impact of plaintiff’s deceitful conduct on this proceeding.

          Finally, as part of the summary judgment motion, with respect to the suspect records of Dr.

   DiCanio, plaintiff attempts to raise issues of material fact based on assertions that serve to resurrect

                                                      11
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 12 of 19 PageID #: 3786




   her improper conduct and further demonstrate the unreliability of those records. For example,

   plaintiff attempts to dispute testimony by the doctor that her handwriting appears on one of his

   medical records, claiming that such testimony constitutes an “inadmissible opinion” by Dr.

   DiCanio. DE 110-1 ¶ 103. Worse yet, confronted with a medical record from Dr. DiCanio listing

   necessary accommodations in her handwriting, plaintiff objects, contending, based on her own

   testimony, that “Plaintiff and Dr. DiCanio collaborated” on the note. Id. ¶ 104. This response is

   problematic for two reasons: First, patients and medical professionals do not normally act as joint

   scriveners in the creation of written medical reports.                       Second, this fantastic notion of

   “collaborating” to create a list of medically-prescribed accommodations mirrors her perjurious

   testimony before Magistrate Judge Lindsay to explain away her handwriting on one forged note

   from Dr. Campo. Compare DE 110-1 ¶ 104 with DE 63 at 190. This echo of her uncorrected false

   testimony emerging in response to summary judgment further undermines any hope that plaintiff

   has seen the error of her ways.

            Enough is enough.

            DISCUSSION

            The motions currently pending include: (1) defendants’ submission seeking to recover

   attorneys’ fees and costs incurred as a result of plaintiff’s misconduct, and documenting

   expenditures of approximately $80,000 (DE 101-9); (2) plaintiff’s cross-motion to reconsider the

   award of this sanction and the separate $5,000 sanction imposed, predicated upon, inter alia, her

   alleged inability to pay (DE 101-21); and (3) defendants’ motion for summary judgment (DE

   109). 5 The submissions are weighty – assembled into a stack, the filings measure approximately



   5
     Because, as set forth herein, plaintiff’s conduct warrants dismissal of all claims, the Court does not reach the merits
   of the summary judgment motion. The Court has considered certain materials submitted with the summary
   judgment motion only for the purpose of evaluating the appropriate remedy for plaintiff’s misconduct.
                                                              12
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 13 of 19 PageID #: 3787




   fifteen inches high.

          Reconsideration of the Sanctions Order

          On her motion, plaintiff moves for reconsideration of Judge Spatt’s sanctions order,

   specifically vacatur of the $5,000 economic sanction, reduction of the fees and costs order to 10%

   of the amount sought (a reduction of approximately $72,000), and “other and further relief as may

   be deemed just, proper and equitable.” DE 101-21 at 13. Plaintiff’s application therefore invites

   reconsideration of the propriety of the entire sanctions award, as Judge Spatt’s remedy was

   designed to address the harms caused by plaintiff in a comprehensive way. Even assuming,

   however, that plaintiff had not moved for reconsideration, the Court retains the discretion to

   reconsider Judge Spatt’s order sua sponte. As one court observed:

          Under Federal Rule of Civil Procedure 54, “any order or other decision, however
          designated, that adjudicates fewer than all the claims or the rights and liabilities of
          fewer than all the parties does not end the action as to any of the claims or parties
          and may be revised at any time before the entry of a judgment adjudicating all the
          claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). “A district
          court ... possesses the inherent authority to sua sponte reconsider its own
          interlocutory orders before they become final.” Chartis Seguros Mexico, S.A. de
          C.V. v. HLI Rail Rigging, LLC, 2015 WL 545565, at *2, 2015 U.S. Dist. LEXIS
          15909, at *7 (S.D.N.Y. Feb. 9, 2015). “Sua sponte reconsideration is appropriate
          where there is a need to correct a clear error or prevent manifest injustice, there is
          an intervening change in the applicable law, or new evidence is available.” Id.
          (quoting Benavidez v. Piramides Mayas Inc., 2013 WL 2357527, at *3, 2013 U.S.
          Dist. LEXIS, at *7–8 (S.D.N.Y. May 24, 2013)). “Whether such revision is
          appropriate in any given case is within the sound discretion of the trial judge.” Acha
          v. Beame, 570 F.2d 57, 63 (2d Cir. 1978).

   Utica Mut. Ins. Co. v. Munich Reinsurance Am., Inc., 381 F. Supp. 3d 185, 209 n.36 (N.D.N.Y.

   2019). Particularly in light of subsequent events and the additional evidence before the Court, the

   undersigned finds that it is appropriate to exercise such discretion here.

          For the reasons discussed, to the extent that plaintiff’s motion to reconsider sanctions is

   predicated on an argument that the forgeries were immaterial or otherwise harmless, the motion is

                                                     13
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 14 of 19 PageID #: 3788




   rejected as spurious. The gravamen of plaintiff’s motion, though, other than quarrelling with the

   amounts sought by counsel, rests on her inability to pay. The materials submitted suggest that

   plaintiff cannot pay the full amount of fees sought, lacking the ability to pay the costs already

   incurred (let alone additional sums that could be reasonably anticipated should this matter

   proceed). Therefore, the Court grants the motion to the extent that it seeks to vacate the award of

   attorneys’ fees. At the same time, plaintiff’s financial situation, while difficult, does not excuse

   her from the payment of the $5,000 sanction imposed by Judge Spatt, as it appears that she has the

   ability to make that payment. Therefore, the motion is granted in part, and denied in part.

           Defendants raise the question of deterrence, citing case law suggesting that an inability to

   pay should not undermine an attorneys’ fee award. But, as the Second Circuit has held, “fee awards

   are at bottom an equitable matter, [and] courts should not hesitate to take the relative wealth of the

   parties into account.” Shangold v. Walt Disney Co., 275 F. App'x 72, 74 (2d Cir. 2008) (quoting

   Faraci v. Hickey–Freeman Co., 607 F.2d 1025, 1028 (2d Cir.1979)). While the Court retains the

   discretion to leave the award of attorney’s fees standing despite plaintiff’s seeming inability to

   pay, it declines to do so, as this would represent an exercise in futility.

           At the same time, granting the vacatur of the attorney’s fee award – as requested by plaintiff

   – compels reconsideration of the efficacy of the remedy crafted by Judge Spatt. The need for

   deterrence of such egregious conduct requires that some additional remedy be imposed. “It strikes

   us as elementary that a federal district court possesses the inherent power to deny the court’s

   processes to one who defiles the judicial system by committing a fraud on the court.” Aoude v.

   Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir. 1989); Pope v. Fed. Exp. Corp., 974 F.2d 982, 984

   (8th Cir. 1992) (finding dismissal of plaintiff’s action appropriate where plaintiff introduced

   manufactured evidence and perjured testimony in an attempt to enhance the case). That concern,

                                                      14
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 15 of 19 PageID #: 3789




   together with the continuing impact of plaintiff’s deceitful acts and the reexamination of that

   conduct given the fuller record here, requires dismissal of this case.

           Dismissal

           It bears repeating that Judge Spatt determined in July 2019 that, given the facts uncovered

   in the evidentiary hearing, the Court had the discretion at that time to dismiss plaintiff’s claims.

   Esposito, 390 F. Supp. 3d at 430. In determining that he need not do so, Judge Spatt focused on

   the third element of the test outlined in McMunn v. Mem'l Sloan–Kettering Cancer Ctr., 191 F.

   Supp. 2d 440 (S.D.N.Y. 2002), to wit:

            “(1) whether the misconduct was the product of intentional bad faith; (2) whether
           and to what extent the misconduct prejudiced the other party; (3) whether there is
           a pattern of misbehavior, rather than an isolated instance; (4) whether and when the
           misconduct was corrected; and (5) whether further misconduct is likely to continue
           in the future.”

   Esposito, 390 F. Supp. 3d at 430–31 (quoting McMunn, 191 F. Supp. 2d at 446). Notably, the

   third element of the test – whether the misbehavior constitutes a pattern or an isolated instance –

   was the sole basis for the decision to refrain from dismissal: Judge Spatt otherwise expressly found

   that the actions here were the product of intentional bad faith that prejudiced the opposing parties

   and that the misconduct had not been corrected. 6 Id. at 431.

           Based on the record before him, Judge Spatt found that plaintiff’s behavior in this case was

   “not comparable to cases where courts dismissed claims due to fraud on the court.” Id. at 431

   (citing, inter alia, Shangold v. Walt Disney Co., 275 F. App'x 72, 73 (2d Cir. 2008)). However,

   examination of the record now before the Court suggests that the pattern of misconduct here is

   remarkably similar to that in Shangold. The plaintiffs in that case, just like Ms. Esposito,



   6
    While he made no findings as to the likelihood of future repetition, Judge Spatt determined that the sanctions
   imposed – particularly the economic sanctions – would “sufficiently deter future misbehavior.” Esposito, 390 F.
   Supp. 3d at 432.
                                                            15
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 16 of 19 PageID #: 3790




   “submitted fraudulent evidence to the district court in order to bolster their claim,” “offered

   testimony that the district court properly found to be false, at their respective depositions, in order

   to bolster their claims and continue the fraud,” and made “repeated false statements [which]

   show[ed] their willfulness and bad faith,” actions which “resulted in significant costs to the

   defendants.” Shangold, 275 F. App'x at 73–74. Upon these facts – which are highly similar to

   those of the instant case – the Second Circuit affirmed Judge Pauley’s dismissal of the action,

   noting:

             While dismissal is indeed a “harsh sanction,” In re Harris, 464 F.3d 263, 272 (2d
             Cir.2006), a district court has the inherent power to sanction parties in order to
             “manage [the court's] affairs so as to achieve the orderly and expeditious disposition
             of cases,” Revson v. Cinque & Cinque, P.C., 221 F.3d 71, 78 (2d Cir.2000).


   Shangold, 275 F. App'x at 73. Here, plaintiff’s broad, unmitigated wrongdoing has rendered

   impossible any effort to effect an “orderly and expeditious disposition,” and dismissal is required.

             In reaching this conclusion, the Court is guided by another decision – raised by the parties

   – by Judge Pauley. In Lawrence v. City of New York, 2018 WL 3611963 (S.D.N.Y. July 27, 2018),

   defendants moved for dismissal as a sanction under Federal Rules of Civil Procedure 11, 26 and

   37, predicated upon the production of photographs during discovery in the case. In that matter, a

   civil rights action based upon allegedly improper police conduct during a warrantless search, the

   plaintiff provided her attorney with a series of photographs purporting to represent the condition

   of her apartment just days after the search. Id. at *1. The attorney produced the photographs in

   discovery, and the plaintiff testified under oath that the photographs were taken by her son or a

   friend two days after the incident. Id. Later, she changed her account to suggest that she had taken

   most of the photos. Id. Examination of metadata revealed that the photographs were created a full

   two years after the search. Id. After further proceedings, plaintiff provided several additional

                                                       16
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 17 of 19 PageID #: 3791




   fabricated accounts attempting to compensate for her false testimony and fabricated evidence. Id.

   at *2, 6-7.

           As Judge Pauley observed:

                    The Federal Rules of Civil Procedure provide for sanctions based on
           litigation misconduct. Courts also “possess certain inherent powers, not conferred
           by rule or statute ... to fashion an appropriate sanction for conduct which abuses the
           judicial process.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186
           (2017) (citation and marks omitted). Courts have the inherent power to correct a
           fraud upon the court. Fraud upon the court exists where a litigant attempts to
           “improperly influence[ ] the trier” of fact, “lies to the court and h[er] adversary
           intentionally, repeatedly, and about issues that are central to the truth finding
           process,” or “knowingly submit[s] fraudulent documents to the Court.” Passlogix,
           Inc. v. 2FA Tech., Inc., 708 F. Supp. 2d 378, 395 (S.D.N.Y. 2010) (citation and
           marks omitted). A district court has broad discretion in fashioning sanctions under
           its “inherent power to manage its own affairs.” Residential Funding Corp. v.
           DeGeorge Fin. Corp., 306 F.3d 99, 106–07 (2d Cir. 2002).

                  ....

                   “Our judicial system generally relies on litigants to tell the truth....”
           McMunn, 191 F. Supp. 2d at 445. Therefore, “[f]raud upon the court ... seriously
           affects the integrity of the normal process of adjudication.” Hargrove v. Riley, 2007
           WL 389003, at *11 (E.D.N.Y. Jan. 31, 2007) (citation and marks omitted).
           “[T]ampering with the administration of justice ... involves far more than an injury
           to a single litigant. It is a wrong against the institutions set up to protect and
           safeguard the public, institutions in which fraud cannot complacently be tolerated
           consistently with the good order of society.” Shangold v. Walt Disney Co., 2006
           WL 71672, at *4 (S.D.N.Y. Jan. 12, 2006) (citing Hazel-Atlas Glass Co. v.
           Hartford-Empire Co., 322 U.S. 238, 246 (1944)).

   Lawrence, 2018 WL 3611963, at *2, *6.

           Judge Pauley made observations about the conduct in Lawrence that equally apply to the

   troubling record in this case:

                  The creation of staged photos was the beginning of a sustained effort by
           Lawrence to mislead Defendants and this Court. . . . Lawrence's attempts to explain
           the photographs and her deposition testimony continue a pattern of evasion and
           untruths. . . . These shifting explanations are as troubling as the photographs
           themselves. This Court does not know how it can credit any of Lawrence's
           explanations . . . [and] her pattern of misbehavior appears likely to continue. See
           DAG Jewish Directories, Inc. v. Y&R Media, LLC, 2010 WL 3219292, at *5
                                                     17
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 18 of 19 PageID #: 3792




          (S.D.N.Y. Aug. 12, 2010) (intentional fraud on court and subsequent lies to cover
          it up showed that “further misconduct [was] likely”); McMunn, 191 F. Supp. 2d at
          462 (litigant's “lies and misconduct will almost certainly continue in the future if
          this action is permitted to go forward ... nullifying any chance for a fair adjudication
          of the merits”).

                  ....

                  Finally, Lawrence's “misconduct did not concern a peripheral or an
          incidental matter[.] ... Rather, [it] goes to the heart of the case by making it apparent
          that defendants can rely only on fraudulent or defective records....” Cerruti 1881,
          169 F.R.D. at 583. “[A]ll litigants, including pro ses, have an obligation to comply
          with court orders. When they flout that obligation, they, like all litigants, must
          suffer the consequences of their actions.” McDonald v. Head Crim. Court
          Supervisor Officer, 850 F.2d 121, 124 (2d Cir. 1988).

                  Lawrence's deceptive conduct and shifting excuses have completely
          undermined her credibility. This Court has no way of knowing what story Lawrence
          would offer if this case went to trial. See Hargrove, 2007 WL 389003, at *11
          (severe sanctions were warranted based on plaintiff's intentional document
          forgeries, which were submitted in discovery and again as exhibits to his motion).
          Any sanction less than dismissal, “such as a jury instruction, would be ineffective.”
          See McMunn, 191 F. Supp. 2d at 462. And “merely excluding the fabricated
          evidence would not only fail to address ... [P]laintiff's other misconduct ... but
          would also send the [P]laintiff, and future litigants like [her], the message that they
          have everything to gain, and nothing to lose, by continuing to submit fabricated
          evidence.” Slate v. Am. Broad. Cos., Inc., 941 F. Supp. 2d 27, 52 (D.D.C. 2013)
          (citation and marks omitted) (“Dismissal is particularly appropriate where a
          plaintiff seeks to enhance the merits of her case with fabricated evidence and
          fictionalized testimony.”).


   Id. at *6–7. The instant case is plagued with the very same concerns. Given this history, the Court

   has no confidence that plaintiff will not continue to engage in misconduct, cannot anticipate the

   testimony that plaintiff would offer before a jury, and finds that her unrelenting, outrageous

   conduct thoroughly undermines her credibility.          Dismissal is required to remedy the false

   testimony and fabricated evidence manufactured by this plaintiff; any lesser sanction, on this

   record, would fail to meet the needs of specific and general deterrence required by plaintiff’s

   conduct, or provide a just and efficient result in this case.

                                                      18
Case 2:16-cv-04833-GRB-ARL Document 112 Filed 02/06/21 Page 19 of 19 PageID #: 3793




          CONCLUSION

          Based on the foregoing, it is hereby ORDERED as follows:

          1. Plaintiff’s motion to reconsider sanctions order is granted in part and denied in

              part, and the sanctions order is modified as follows:

                  a.   Judge Spatt’s order directing payment of attorneys’ fees and costs is

                       vacated based on plaintiff’s inability to pay;

                  b. Plaintiff is directed to pay the economic sanction of $5,000 previously

                       imposed; and

                  c. As an additional sanction for the unmitigated misconduct, plaintiff’s

                       claims are DISMISSED in their entirety.

          2. Defendants’ application for imposition of attorneys’ fees and costs totaling

              $80,235.20 is consequently denied;

          3. Defendants’ motion for summary judgment is deemed withdrawn in light of the

              determinations herein.

   The Clerk of the Court is directed to enter judgment consistent with this Order and close the case.



   SO ORDERED.

   Dated: Central Islip, New York
          February 6, 2021
                                                          /s/ Gary R. Brown
                                                          GARY R. BROWN
                                                          United States District Judge




                                                     19
